 

Exhibit 10.30

SAILPOINT TECHNOLOGIES HOLDINGS, INC.

2015 STOCK INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Share Units (“Notice of Grant”) by and between
SailPoint Technologies Holdings, Inc., a Delaware corporation (the “Company”),
and you;

WHEREAS, the Company, as part of your compensation as an employee and in order
to induce you to materially contribute to the success of the Company, agrees to
grant you this restricted share unit award;

WHEREAS, the Company adopted the Plan (as defined in the Notice of Grant) under
which the Company is authorized to grant restricted share units to certain
employees, directors and other service providers of the Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Share Unit Agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and

WHEREAS, you desire to accept the restricted share unit award made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1.

The Grant.  Subject to the conditions set forth below, the Company hereby grants
you effective as of the Date of Grant set forth in the Notice of Grant, as a
matter of separate inducement but not in lieu of any cash or other compensation
for your services for the Company, an award (the “Award”) consisting of the
aggregate number of Shares set forth in the Notice of Grant in accordance with
the terms and conditions set forth herein and in the Plan, plus the additional
rights to receive possible dividend equivalents, in accordance with the terms
and conditions set forth herein.  

2.

No Shareholder Rights.  The Restricted Share Units (“RSUs”) granted pursuant to
this Agreement do not and shall not entitle you, or with respect to 102 Awards,
the Trustee) to any rights of a holder of Shares prior to the date shares of
Stock are issued to you (or the Trustee for 102 Awards) in settlement of the
Award.  

3.

Dividend Equivalents.  In the event that the Company declares and pays a
dividend in respect of its outstanding Shares on or after the Date of Grant and,
on the record date for such dividend, you hold RSUs granted pursuant to this
Agreement that have not been settled, the Company shall pay to you an amount in
cash equal to the cash dividends you would have received if you were the holder
of record as of such record date, of the number of Shares related to the portion
of your RSUs that have not been settled as of such record date, such payment
(“Dividend Equivalents”) to be made on or promptly following the date that the
Company pays such dividend (however, in no event shall the Dividend Equivalents
be paid later than 30 days following the date on which the Company pays such
dividend to its shareholders generally).  

1

--------------------------------------------------------------------------------

 

4.

Restrictions; Forfeiture.  The RSUs are restricted in that they may not be sold,
transferred or otherwise alienated or hypothecated until Shares are issued
pursuant to Section 6 following the removal or expiration of the restrictions as
contemplated in Section 5 of this Agreement and as described in the Notice of
Grant.  In the event you cease to be an employee of the Company or its
Affiliates for any reason prior to the applicable date(s) and time(s) set forth
in the Notice of Grant, the RSUs that are not Vested on the date of such
cessation of employment or service shall be immediately forfeited. With respect
to the Award, the Company may, in its sole discretion, determine that if you are
on leave of absence for any reason you will be considered to still be in the
employ of the Company or its Affiliates, provided that rights to the RSUs during
a leave of absence will be limited to the extent to which those rights were
Vested when the leave of absence began.

5.

Expiration of Restrictions and Risk of Forfeiture.  The restrictions on the RSUs
granted pursuant to this Agreement will expire and the RSUs will become
nonforfeitable as set forth in the Notice of Grant, provided that you remain an
employee of the Company or its Affiliates until the applicable dates and times
set forth therein.  RSUs that have become vested and non-forfeitable as provided
in this Agreement are referred to herein as “Vested.”  

6.

Issuance of Stock.  Shares shall be issued to you in settlement of your RSUs to
the extent your Award is Vested within 30 days following the date or event that
caused the Award to become Vested.  At the time of settlement, the Company shall
cause to be issued Shares registered in your name in payment of the Award. The
Company shall evidence the Stock to be issued in payment of the RSUs in the
manner it deems appropriate.  The value of any fractional RSU shall be rounded
down at the time Shares are issued to you.  No fractional Shares, nor the cash
value of any fractional Shares, will be issuable or payable to you pursuant to
this Agreement.  The value of Shares shall not bear any interest owing to the
passage of time.  Neither this Section 6 nor any action taken pursuant to or in
accordance with this Section 6 shall be construed to create a trust or a funded
or secured obligation of any kind.  

7.

Payment of Taxes.  The Company, or with respect to 102 Awards, the Trustee, may
require you to pay to the Company (or the Company’s Affiliate if you are an
employee of an Affiliate of the Company or the Trustee for 102 Awards), an
amount the Company deems necessary to satisfy its (or its Affiliate’s or the
Trustee’s) current or future obligation to withhold federal, state or local
income or other taxes that you incur as a result of the Award.  With respect to
any tax withholding and to the extent permissible pursuant to Rule 16b-3 under
the Exchange Act, you may (a) direct the Company to withhold from the Shares to
be issued to you under this Agreement the number of Shares necessary or
appropriate to satisfy the Company’s obligation to withhold taxes, which
determination will be based on the Shares’ Fair Market Value at the time such
determination is made; (b) deliver to the Company Shares sufficient to satisfy
the Company’s tax withholding obligations, based on the Shares’ Fair Market
Value at the time such determination is made; or (c) deliver cash to the Company
sufficient to satisfy its tax withholding obligations.  If you desire to elect
to use the stock withholding option described in subparagraph (a), you must make
the election at the time and in the manner the Company prescribes.  The Company,
in its discretion, may deny your request to satisfy its tax withholding
obligations using a method described under subparagraph (a) or (b).  In the
event the Company determines that the aggregate Fair Market Value of the Shares
withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you must pay to the Company, in
cash, the amount of that deficiency immediately upon the Company’s request.

2

 

--------------------------------------------------------------------------------

 

8.

Compliance with Securities Law.  Notwithstanding any provision of this Agreement
to the contrary, the issuance of Shares will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Shares may then be listed.  No Shares will be issued hereunder if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Shares may then be listed.  In
addition, Shares will not be issued hereunder unless (a) a registration
statement under the Securities Act, is at the time of issuance in effect with
respect to the shares issued or (b) in the opinion of legal counsel to the
Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority has not been obtained.  As a
condition to any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company.  From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate Persons to make
Shares available for issuance.

9.

Legends.  The Company may at any time place legends referencing any restrictions
imposed on the shares pursuant to Sections 4 and 8 of this Agreement on all
certificates representing Shares issued with respect to this Award.

10.

Right of the Company and Affiliates to Terminate Services.  Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Affiliate, or interfere in any way with the
rights of the Company or any Affiliate to terminate your employment or service
relationship at any time.

11.

Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

12.

Remedies.  The parties to this Agreement shall be entitled to recover from each
other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

13.

No Liability for Good Faith Determinations.  The Company and the members of the
Board shall not be liable for any act, omission or determination taken or made
in good faith with respect to this Agreement or the RSUs granted hereunder.

3

 

--------------------------------------------------------------------------------

 

14.

Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of RSUs or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, any Affiliate and the employees, officers, stockholders or board
members of the foregoing in such form as the Company may determine; provided,
however, that any review period under such release will not modify the date of
settlement with respect to your Award.

15.

No Guarantee of Interests.  The Board and the Company do not guarantee the Stock
of the Company from loss or depreciation.

16.

Company Records.  Records of the Company or its Affiliates regarding your period
of service, termination of service and the reason(s) therefor, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.

17.

Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

18.

Waiver of Notice.  Any person entitled to notice hereunder may waive such notice
in writing.

19.

Information Confidential.  As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors.  In
the event any breach of this promise comes to the attention of the Company, it
shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.  Nothing in this
Agreement will prevent you from: (a) making a good faith report of possible
violations of applicable law to any governmental agency or entity or (b) making
disclosures that are protected under the whistleblower provisions of applicable
law. For the avoidance of doubt, nothing herein shall prevent you from making a
disclosure that: (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Further, an individual who
files a lawsuit for retaliation by an employer of reporting a suspected
violation of law may make disclosures without violating this Section 19 to the
attorney of the individual and use such information in the court proceeding.

4

 

--------------------------------------------------------------------------------

 

20.

Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

21.

Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

22.

Company Action.  Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.

23.

Headings.  The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

24.

Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware, without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law.  The obligation of the
Company to sell and deliver Shares hereunder is subject to applicable laws and
to the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.

25.

Amendment.  This Agreement may be amended the Board or by the Committee at any
time (a) if the Board or the Committee determines, in its sole discretion, that
amendment is necessary or advisable in light of any addition to or change in any
federal or state, tax or securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Award; or (b)
other than in the circumstances described in clause (a) or provided in the Plan,
with your consent.  

26.

Consent to Delaware Jurisdiction and Venue.  You hereby consent and agree that
the courts located in Delaware shall have exclusive jurisdiction and proper
venue with respect to any dispute between you and the Company arising in
connection with the Award or this Agreement.  In any dispute with the Company,
you will not raise, and you hereby expressly waive, any objection or defense to
any such jurisdiction as an inconvenient forum.  

27.

The Plan.  This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.

28.

Nonqualified Deferred Compensation Rules.  This Agreement is not intended to
constitute a deferral of compensation within the meaning of Section 409A of the
Code and shall be construed and interpreted in accordance with such
intent.  Payment under this Agreement shall be made in a manner that will be
exempt from or, notwithstanding the preceding sentence, comply with Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, except as otherwise determined by the Committee.  The applicable
provisions of Section 409A of the Code are hereby incorporated by reference and
shall control over any contrary provisions herein that conflict therewith.

5

 

--------------------------------------------------------------------------------

 

29.

Section 102 Awards.  

(a)Eligibility for Awards.  Subject to Applicable Law, 102 Awards may only be
granted to an “employee” within the meaning of Section 102(a) of the Ordinance
(which as of the date hereof means (i) individuals employed by an Israeli
company being the Company or any of its Affiliates, and (ii) individuals who are
serving and are engaged personally (and not through an entity) as “office
holders” by such an Israeli company), but may not be granted to a Controlling
Stockholder (“Eligible 102 Grantees”). Eligible 102 Grantees may receive only
102 Awards, which may either be granted to a Trustee or granted under Section
102 of the Ordinance without a Trustee.

(b)102 Award Grant Date.  

 

i.

Each 102 Award will be deemed granted on the date determined by the Committee,
subject to Section 29(b)(ii), provided that (i) the Grantee has accepted all
documents required by the Company or pursuant to Applicable Law, and (ii) with
respect to 102 Trustee Awards, the Company has provided all applicable documents
to the Trustee in accordance with the guidelines published by the ITA, and if
this Agreement is not accepted and delivered by the Grantee within 90 days from
the date determined by the Committee (subject to Section 29(b)(i)), then such
102 Trustee Award shall be deemed granted on such later date as this Agreement
is accepted and delivered and on which the Company has provided all applicable
documents to the Trustee in accordance with the guidelines published by the ITA.
In the case of any contradiction, this provision and the date of grant
determined pursuant hereto shall supersede and be deemed to amend any date of
grant indicated in the Notice of Grant of Restricted Share Units or in any
corporate resolution or any agreement.

 

ii.

Unless otherwise permitted by the Ordinance, any grants of 102 Trustee Awards
that are made on or after the date of the adoption of this Plan or an amendment
to this Plan, as the case may be, that may become effective only at the
expiration of thirty (30) days after the filing of this Plan or any amendment
thereof (as the case may be) with the ITA in accordance with the Ordinance shall
be conditional upon the expiration of such 30-day period, such condition shall
be read and is incorporated by reference into any corporate resolutions
approving such grants and into this Agreement and any agreement evidencing such
grants (whether or not explicitly referring to such condition), and the date of
grant shall be at the expiration of such 30-day period, whether or not the date
of grant indicated therein corresponds with this Section. In the case of any
contradiction, this provision and the date of grant determined pursuant hereto
shall supersede and be deemed to amend any date of grant indicated in the Notice
of Grant of Restricted Share Units or in any corporate resolution or any
agreement.

6

 

--------------------------------------------------------------------------------

 

(c)102 Trustee Awards.  To the extent and with respect to 102 Trustee Awards,
the Grantee acknowledges, undertakes and confirms that: (i) the Grantee fully
understands that Section 102 Ordinance and the rules and regulations enacted
thereunder apply to the RSUs, and (ii) the Grantee understands the provisions of
Section 102 of the Ordinance, the tax track chosen thereunder and the
implications thereof. If applicable, the terms of such RSUs shall also be
subject to the terms of the Trust Agreement made between the Company and the
Trustee for the benefit of the Grantee, and the Grantee shall sign all documents
requested by the Company or the Trustee, in accordance with and under the trust
agreement. A copy of the trust agreement is available for the Grantee’s review,
during normal working hours, at the Company’s offices.

(d)Grantee Undertaking. Without derogating from the generality of the foregoing,
to the extent and with respect to any RSUs that are 102 Capital Gain Track
Awards, and as required by Section 102 of the Ordinance and the Rules, the
Grantee acknowledges, undertakes and confirms in writing the following (which
shall be apply and relate to all Awards granted to the Grantee, whether under
this Plan or other plans maintained by the Company, and whether prior to or
after the date hereof, if any):

 

i.

The Grantee shall comply with all terms and conditions set forth in Section 102
of the Ordinance with regard to the “Capital Gain Track” and the applicable
rules and regulations promulgated thereunder, as amended from time to time;

 

ii.

The Grantee is familiar with, and understands the provisions of, Section 102 of
the Ordinance in general, and the tax arrangement under the “Capital Gain Track”
in particular, and its tax consequences; the Grantee agrees that the Shares will
be held by a trustee appointed pursuant to Section 102 of the Ordinance for at
least the duration of the Holding Period, as defined in Section 102 under the
“Capital Gain Track”. The Grantee understands that any release of such Shares
from trust, or any sale of the Share prior to the termination of the Holding
Period, will result in taxation at marginal tax rates, in addition to deductions
of appropriate social security, health tax contributions or other compulsory
payments; and

 

iii.

The Grantee agrees to the trust agreement signed between the Company, his
employing company and the trustee appointed pursuant to Section 102 of the
Ordinance and shall accept all documents requested by the Company or the
Trustee, in accordance with and under the trust agreement.  

[Remainder of page intentionally left blank]

7

 